Citation Nr: 1211278	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  09-31 400	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent disabling for PTSD. 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to December 13, 2010. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The Veteran served on active duty from September 1957 to September 1977 and is a recipient of the Purple Heart and Silver Star medals. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which in part granted service connection for PTSD and assigned an initial 30 percent rating. 

In February 2011 the Board remanded this matter for further development.  Such has been completed and this matter is returned to the Board for further consideration.  

The Board has found that this increased rating matter contains an inferred claim for total disability due to individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009.)  While a 100 percent schedular rating for an ischemic heart disease was granted effective December 13, 2010, which mooted this matter as of that date, the issue remains pending prior to this date.  The issue of entitlement to TDIU prior to December 13, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. 


FINDING OF FACT

As of initial entitlement, the Veteran's service-connected PTSD is productive of occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas. 





CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD have been met as of initial entitlement. 38 U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1-4.14, 4.130; Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The Veteran filed this claim on appeal in May 2008.  The RO issued a duty to assist letter in August 2008 addressing entitlement to service connection for PTSD, prior to adjudicating the claim in a February 2009 rating decision, which granted service connection and assigned an initial 30 percent rating.  

This letter provided initial notice of the provisions of the duty to assist as pertaining to entitlement for service connection, which included notice of the requirements to prevail on these types of claims, of his and VA's respective duties.  The duty to assist letter notified the Veteran that VA would obtain all relevant evidence in the custody of a federal department or agency.  He was advised that it was his responsibility to either send medical treatment records from her private physician regarding treatment, or to provide a properly executed release so that VA could request the records for him.  The Veteran was also asked to advise VA if there were any other information or evidence he considered relevant so that VA could help by getting that evidence.  Additional notice was sent in February 2011 and October 2011.  

The Veteran is challenging the evaluation assigned following the initial grant of service connection.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91. 

Thus, because this issue stems from an original service-connection grant, the notice that was provided before service connection was granted was legally sufficient; VA's duty to notify in this case has been satisfied.  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.) Therefore, no further notice is needed. 

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims (Court) held that upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b)  require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Veteran received such notice in the August 2008 letter. 

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  Service treatment records were previously obtained and associated with the claims folder.  VA and private medical records were obtained.  Assistance shall also include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Following a Board remand in February 2011 for further development, VA provided the Veteran with an examination in November 2011.  This examination addressed the claimed disorder, and included review of the claims folder and examination of the Veteran.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A have been considered and satisfied.  Through notices of the RO, the claimant has been notified and made aware of the evidence needed to substantiate this claim for a higher disability rating, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the issue decided in this decision.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the claimant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter being decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Rating Criteria - PTSD  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The  rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. 38 C.F.R. § 4.7 . 

In considering the severity of a disability, it is essential to trace the medical history of the veteran. 38 C.F.R. §§ 4.1 , 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Similarly, where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.   

Under Diagnostic Code 9411, PTSD is evaluated under the "General Rating Formula for Mental Disorders."  A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned under when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 . 

A 70 percent evaluation, is warranted for the following symptoms: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 . 

A 100 percent evaluation is warranted for the following: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130. 

The Global Assessment of Functioning (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association  (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a) , 4.130.  GAF scores of 61 to 70 are indicative of some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores of 51-60 involve moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers.)  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Id.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). Id.  Scores of 21-30 indicate that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends). 

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating and indicated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme. The Court also found it appropriate to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. 

III. Background

The Veteran had combat service in Vietnam as a helicopter pilot and was wounded in combat.  Service connection for PTSD was granted in a February 2009 rating decision, that assigned an initial 30 percent rating effective the date of the claim filed on May 5, 2008.

The report of a March 2008 VA examination reported complaints of sleep disturbances, including nightmares and sometimes waking with cold sweats, remembering events in Vietnam.  His nightmares happened 2-3 times a week and his night sweats were constant.  He slept about 3-4 hours a night.  He also had daily intrusive thoughts and had a positive startle response, with loud noises/backfires.  He avoided crowds and wanted to be alone.  He avoided watching war subjects on TV.  He was a light sleeper.  He had a fair appetite and sometimes skipped eating for a day or 2.  He drank about 1-5 alcoholic beverages once or twice a week for the past 4-5 years.  Prior to that, he used to drink every night after Vietnam for 30 years.  His history of mental health treatment included treatment beginning in 2000 and marriage counseling in 2004.  He had mental health treatment in 2008 at the VA in Arkansas, after his dreams returned and his depression increased.  Socially, since service, he worked in commercial construction, which he stopped in 2003 to care for his wife's parents.  He had been married for 47 years, until his wife's death in 2007.  He had 4 children and got along with them, but had some strain between him and his oldest son due to business disputes.  He currently lived alone and owned his home.  He did his own housekeeping and shopping.  He belonged to a Purple Heart organization but belonged to no other groups, clubs or churches.  For leisure he watched TV or used the internet.  He used to fish from a boat he owned, but only has gone out 5 times since his wife's death.  He reported some problems with forgetfulness.

Mental status examination revealed that he was casually dressed, and unshaven, with several days of beard growth.  His speech was clear, he had good eye contact and was cooperative and agreeable.  His mood and affect were appropriate and congruent.  He was oriented to the date, year, month, day and place.  He had no problem with immediate recall, but could only recall 2-3 words on delayed recall.  He was unable to complete serial 7's but spelled "world" backwards correctly.  He had no abnormal mental trends involving delusions or hallucinations.  His PTSD testing confirmed the presence of PTSD.  He was diagnosed with PTSD with a GAF of 60-65.  The examiner concluded that he appeared to have symptoms of PTSD with recurring bad dreams and intrusive thoughts of Vietnam.  He avoided reminders of his service experiences.  He tended to be vigilant or watchful, as if always on guard.  Recommendations included a medical/psychiatric evaluation to see if medication would help, and to obtain supportive psychotherapy.  He was competent to handle his financial affairs.

In June 2008 the Veteran underwent a psychosocial assessment, with symptoms of feeling tense, nervous and anxious since Vietnam.  He reported feeling insecure and fearful nearly every day.  He also reported excessive guilt daily since 1968, over deaths he witnessed or felt he could have prevented.  He reported frequent crying about 3-4 times a week.  He endorsed having intense anger outbursts over small matters.  He also had grief over several losses of family members, including two children at birth and his wife.  He reported issues with confusion/concentration, describing starting projects but not knowing how to finish them.  He also had short term memory loss.  He used to work as an engineer and previously was able to manipulate facts and figures in his head.  He often forgets things he read.  He endorsed daily depression and could not recall having a happy day for years.  He had no such thing as feeling great for a day, even when out with his family.  He used to spend money or go on trips impulsively before and recently after his wife's death.  He also used to drink excessively to where he was unable to drive.  He also described feeling "hyperactive" for weeks at a time.  

Again he reported frequent sleep disturbances with nightmares.  He described having "visions" of enemy soldiers coming through the window or holding onto his arm trying to pull him from his helicopter.  These "visions" happened frequently when he was falling asleep.  He also reported 8 or 9 times when he was awake and heard a noise and looked around to see visions of enemy soldiers coming at him.  He would dive to the ground in reaction to a car backfiring.  He was hypervigilant at restaurants.  He reported conflicts with his 4 children, with the biggest against his eldest son.  He gave a history of having been verbally abusive to his wife and children and used to end the conflicts with threats to kill himself, after which he would disappear for a while.  He was avoidant of thoughts, feelings and conversations about Vietnam.  He had no contact with his war buddies for 40 years, but some had contacted him about a possible reunion.  He indicated that it was highly unlikely that he would attend.  He also reported not trusting others and having a sense of a foreshortened life.  

His current situation described in this psychosocial assessment included a supportive relationship with his sister, who he spoke with a couple times a month.  His relationship with his eldest son was strained.  Mental status examination revealed no evidence of thought or perceptual disturbances.  He had normal intelligence, with no impairment of insight or of judgment.  He also had no memory impairment.  He was summed up as having continued problems with disturbed sleep many nights a week with nightmares, hypervigilance in public places, avoidance of war experiences and comrades, exaggerated startle response, and severe mood swings.  He also had no true friends, just acquaintances and had very little desire to mix with others unless in a bar situation.  He reported a long history of hypnopomic and hypnogogic hallucinations and distressing recollections of Vietnam.  He has never had a happy day since Vietnam.  His diagnosis was PTSD.  His GAF was 55.  

VA treatment records from 2009 include a January 2009 progress note, which revealed he had been on Lorazepam for 20 years.  His symptoms continued to be nightmares, sleep trouble, flashbacks and hypervigilance.  Certain sensory triggers like smells or sounds sent him hiding under chairs. His flashbacks which were present since Vietnam, had worsened since the onset of the war in Iraq.  He also reported feeling depressed and felt helpless, hopeless and worthless.  He stayed in bed unless he got up in the morning.  His nightmares happened 2 to 3 times a week.  He averaged 3 to 4 hours sleep per night.  His hobbies consisted of boating/fishing.  Mental statue examination revealed he was alert and oriented times 4, with speech regular rate and tone,  He had some memory problems, but was grossly normal.  He had an organized thought process.  He drank about once or twice a month.  His insight and judgment were good.  He had no suicidal or homicidal thoughts or hallucinations/delusions.  The impression was PTSD, and depressive disorder not otherwise specified.  His GAF was 70.  Plans were made to adjust his medications, including increasing the Lorazepam for sleep and starting him on Celexa for depressive symptoms.  On followup in April 2009, he indicated that since the dosage change of Lorazepam, he got one more hour of sleep, now getting about 5 hours.  The Celexa had no positive benefit.  He also reported that he had more vivid nightmares and now woke up fighting his pillow, due to dreaming.  He still had difficulty getting up and did not feel like doing anything.  He still had feelings of hopelessness, helplessness and worthlessness.  He denied suicidal ideation.  On the positive side, he was recently engaged.  His appetite was good and sleep was fair.  His mood was normal.  He had no delusions or hallucinations.  He was alert, oriented times 3 with good concentration.  His GAF which had last been 70 was now 60. 

On follow-up in August 2009, he continued to report vivid nightmares of people coming through the windows, which would cause him to fight in his sleep.  These happened about twice a week and resulted in his fiancée breaking up with him.  He also had flashbacks that interfered with his daily routines.  He scanned rooms he was entering and had to sit with his back to the wall.  He was described as suffering severely from PTSD symptoms.   He was drinking more, now averaging 3-4 drinks per night of wine or whiskey.  His insight and judgment were preserved but his GAF stayed in the range of 55-60 due to his symptoms occurring daily.  His appetite was good, his sleep was poor.  Mental status examination was essentially the same as that shown in April 2009.  

Private treatment records from 2009 primarily focused on non psychiatric medical problems, but did note his history of PTSD, anxiety and depression.  A November 2009 VA psychiatric outpatient record again cited complaints of ongoing nightmares, flashbacks, and history of angry outbursts since Vietnam.  He no longer drank and never used drugs.  He reported a strained relationship with his oldest daughter and youngest son as they blamed him for their mother's smoking related death.  His relationship with his other 2 children was good.  He denied having friends, indicating he just had acquaintances.  He again endorsed not enjoying life or having fun since Vietnam.  He continued to have sleep problems with nightmares 2 to 3 times a week.  Flashbacks were daily.  Mental status examination again was essentially unchanged from the previous ones, with no evidence of psychosis.  He did have memory problems, citing that he sometimes forgot why he went to the shed or basement.  He also described issues with reading comprehension.  He was assessed with PTSD and depression not otherwise specified (NOS).  His GAF was 60.

VA treatment records from 2010 include a January 2010 record which noted some increased triggering about his PTSD symptoms ever since he started journaling his experiences, per a therapist's recommendations.  He reported that he got so low, he stayed in the house for 8 or 9 days.  He decided this was not the way to treat his PTSD, so he got busy working on household projects.  He also walked his dog for an hour a day.  He persisted with nightmares 4 times a week.  The rest of his mental status was unchanged from those shown in April 2009.  His GAF continued to be 60.  
 
A May 2010 record followup for PTSD reveals that the Veteran brought a copy of his VA examination report, and the doctor opined that the VA examiner did not appear to have adequate training.  This doctor discussed the criteria for PTSD and for a 30 percent rating.  The doctor opined that the Veteran met all the criteria for PTSD, noting that he had nightmares, got upset at reminders of the traumatic event, had trouble falling or staying asleep, panic at reminders of the trauma, avoidance of thinking or talking about the reminders, emotional numbness and lacking feelings for people close to him.  The type, severity and total number of symptoms remained consistent over the past 2 years.  His GAF range continued to be in the 55-60 range.  This doctor opined that the Veteran is not currently employable due to the severity of his PTSD symptoms.  It was doubtful that his condition will change significantly in the future.  He was very limited socially due to his PTSD.  His only medication was Lorezepam.  He had no suicidal or homicidal thoughts.  His sleep was fair and appetite was good.  He was fully oriented and had no hallucinations or delusions.  His GAF score was 60.  In August 2010 he was noted to continue to be moderately to severely impacted by PTSD symptoms.  He was still not getting out of the house and participating in things.  His nightmares persisted for 3-4 times a week.  He recently had a third heart attack preceded by elevated PTSD symptoms.  His girlfriend was noted to have broken up with him due to PTSD symptoms.  His pet dog was his closest companion.  He reported suicidal thoughts once in a while, but no homicidal ideations.  He persisted with hypervigilance and hyperarousal.  His appetite was good, his sleep poor and the rest of his mental status examination was the same as in April 2009 and January 2010.  In December 2010 he was seen for ongoing therapy and now complained that his nightmares had increased in frequency since he started a sleep prescription.  He had 3 recurring nightmares related to Vietnam.  He also had concerns about his anger outbursts which affected relationships.  Objectively his examination was unremarkable, with good hygiene, normal mini mental status exam and pleasant affect.  

The remainder of VA treatment records from 2011 primarily addresses kidney pathology, for which a transplant was deemed necessary, with extensive workup for such procedure.  Among the records was an October 2011 mental health evaluation for a transplant candidate.  The diagnosis of PTSD and depression was noted, with no depressive symptoms reported at the present time.  He did have his sleep still limited due to nightmares and early morning awakening.  Nightmares took place 4-5 times a night.  He continued with PTSD symptoms including sadness, survivor guilt and PTSD related anxiety attack symptoms.  He reported that he used to have panic attack symptoms but no longer had them.  The hypervigilance and hyperstartle responses persisted.  He continued to avoid reminders of his traumas.  He also continued to have various degrees of flashbacks, intrusive memories, nightmares and insomnia.  He had difficulty with short term memory and concentration.  His long term memory was intact.  Both his medical symptoms and psychiatric symptoms were said to result in moderate to severe impairment in vocational, interpersonal and physical functioning.  The diagnosis was PTSD, chronic, severe.  He was deemed an excellent candidate for a kidney transplant.  His psychiatric symptoms were stable.  His PTSD was persistent but well managed.  

A November 2011 Social Work Assessment for transplant purposes noted the Veteran to have recently remarried this past June.  He learned of his kidney failure in June 2010.  He was involved in VA treatment for PTSD and used self care and removing self anger triggers.  He was deemed a good candidate for transplant.  He was described as having a very supportive family with emotional support and a twin sister willing to donate a kidney.  He denied any current problems with chemical dependency.  

A November 2011 addendum reported, that the Veteran was last seen by psychiatry in August 2010, and had seen a psychologist  for kidney transplant clearance in August 2011.  The note discussed that his lorazepam prescription expired 8/27/2011.  Forwarding to clerks to assure vets placement on wait list.  He would need psychiatric evaluation for this medication. 

Also in November 2011, the Veteran underwent a VA examination for PTSD, with symptoms that continued to include nightmares, flashbacks and intrusive thoughts of Vietnam.  He slept about 4-5 hours per night and had flashbacks every 2-3 days.  He was hypervigilant and guarded.  He sat with his back to the wall at restaurants.  He continued to be easily startled by noises.  He was not currently getting additional treatment at the VA.  He stopped seeing a psychiatrist after she wanted him to document his Vietnam experiences, which he found too distressing.  He currently received medication for anxiety and sleep.  He had no history of inpatient care.  He began to drink heavily after Vietnam for about 30 years, but no longer did.  He currently reported his relationship with his children was good.  He lived by himself in his home and spent the day "piddling around."  He attended dialysis 3 times a week.  He belonged to the Purple Heart association but did not go to meetings.  He owned boats for fishing and pleasure and sometimes went fishing with acquaintances, but denied having friends in the area.  He also boated with his children.  He went out to eat twice a week and went to the movies once a month. 
Mental status examination revealed that he was casually dressed with several days' growth of beard.  He had good eye contact.  Mood and affect were appropriate and congruent.  He was cooperative and agreeable.  He was oriented to date, year, month, day and place.  He had no difficulty with immediate recall but could only recall 1/3 words.  He could not do serial 7's but could spell "world" backwards.  He had no language problems, nor abnormal mental signs such as delusions or hallucinations present.  He was diagnosed with PTSD, with a GAF of 55.  He was summarized as continuing to exhibit signs and symptoms of PTSD.  He persisted with recurring nightmares, flashbacks and intrusive thoughts.  He was still hypervigilant and hyperstartled by loud noise.  He described disturbances in social relationships and had no close friends where he lived.  He maintained some contact with individuals he served with.  He was not currently receiving psychotherapy or counseling.  He was deemed competent for handling funds.  

VA records from January 2012 deal primarily with kidney issues, but do note that assessment for suicide risk was negative.

IV. Analysis  
 
Based on a review of the foregoing evidence, the Board finds that an initial rating of 50 percent disabling is warranted for the Veteran's PTSD.  From initial entitlement, the Veteran's PTSD symptoms are shown to more closely approximate the criteria for a 50 percent rating.  From such time, the evidence revealed symptoms productive of occupational and social impairment with reduced reliability and productivity.  Such chronic PTSD symptoms include persistent problems with nightmares and poor sleep, flashbacks, intrusive thoughts, exaggerated startle response, survivor guilt, mood swings with anger outbursts and social withdrawal, reporting no close friends and a history of conflict with family members at various times.  He also exhibited some issues with memory and concentration, reported as forgetfulness and problems focusing on projects he was working on, as reported in the June 2008 psychosocial assessment, and elsewhere was noted to have issues with reading comprehension.  Such problems are more consistent with a 50 percent rating, despite the fact that his GAF scores in the earlier records from 2008 and 2009 tended to range from 60-65 as reported March 2008 VA examination, to a high of 70 reported in a January 2009 progress note and a low of 55 as reported in the June 2008 psychosocial assessment.  The more recent records after January 2009 demonstrate a GAF score generally at 60, with some records at 55.  However the symptoms continue to fall into the above discussed criteria for a 50 percent due to the social and occupational symptoms from his persistent PTSD symptoms.  

While his symptoms since initial entitlement, more closely approximate a 50 percent rating, the Veteran is generally shown to be functioning at a level that is not shown to be consistent with occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to psychiatric symptoms.  There is no evidence of a thought disorder, such as hallucinations or delusions, beyond those flashback symptoms described above which tended to happen during sleep or a near sleep state.  He also had no active suicidal or homicidal ideations, although at times, he has had some passive suicidal thoughts, or expressed such thoughts to family members in the heat of argument, but no true threats are of record.  There is no history of inpatient treatment for PTSD symptoms shown.  Occupationally, he is noted to be limited by other service connected disorders, with the bulk of the evidence showing that his PTSD symptoms would not be so severe as to result in severe occupational impairment.  Although a May 2010 record suggested his PTSD symptoms render him unemployable, elsewhere, including an October 2011 mental health assessment suggested his employability was only moderately to severely impaired in part due to other medical problems (including heart disease and kidney failure) in addition to his PTSD.  Likewise, he had a history of issues with anger outbursts, and conflicts with family members, the records from 2011 reflect that he had good support from family members.  In addition, while the Veteran has occasionally exhibited some problems with concentration and distractibility, his mental status examinations are generally devoid of any significant impairment to his memory or cognition.  He is also not shown to have problems with his ability to maintain daily activities or personal hygiene. Thus, the criteria for a 70 percent rating have not been met. 

In summary, the Veteran's PTSD symptoms have been shown to have met the criteria for a 50 percent disability evaluation, but no higher. 

In reaching this decision, the potential application of various provisions of Title 38 Code of Federal Regulations have been considered, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, the Board has considered the provisions of 38 C.F.R. § 3.321(b)(1).  However, in this case, the Board finds that the record does not show that the Veteran's PTSD is so exceptional or unusual as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2011). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Thun v. Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a comparison between the level of severity and symptomatology of the claimant's service- connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule and the assigned schedular evaluation is therefore adequate, and no extraschedular referral is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  Otherwise, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors, such as those provided by the extraschedular regulation (38 C.F.R. § 3.321(b)(1) ) as "governing norms"(which include marked interference with employment and frequent periods of hospitalization). 

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's assigned rating with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  As discussed above, there are higher ratings available under the diagnostic code, but the Veteran's disability is not productive of such manifestations.  As such, it cannot be said that the available schedular evaluation for the disability is inadequate. 

Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected PTSD under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337   (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).  Further inquiry into extraschedular consideration is moot. See Thun, supra. 

In reaching this conclusion, the Board acknowledges the severity of the Veteran's of the Veteran's service connected disabilities and the obvious occupational and functional impairment that they cause him on a daily basis.  The level of functional impairment is adequately reflected in the disability evaluation assigned for his PTSD.  It is further noted that he is presently in receipt of a 100 percent rating for a service connected ischemic heart disease. 

The Court has held that a request for a TDIU, whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran is currently in receipt of a 100 percent rating, and therefore the issue of entitlement to TDIU is moot as of the effective date of the 100 percent schedular rating, which is December 13, 2010.  As for entitlement to TDIU for a period prior to this date, this matter shall be addressed in the Remand.


ORDER

Entitlement to an initial 50 percent rating for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.



REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice, supra (when a claimant has appealed from the initial disability rating assigned for a service-connected disability, the determination of whether he is entitled to TDIU, including the effective date for that award, is part of the determination of the initial rating for that disability). 

In this instance, during the pendency of the PTSD claim, a record dated in May 2010 stated that the Veteran was not currently employable due to the severity of his PTSD symptoms.  While the Board addressed this particular record in adjudicating the increased rating claim for PTSD, this particular record does reasonably raise a claim for TDIU during the pendency of the PTSD claim.  Therefore, further development is warranted to ascertain whether the Veteran's symptoms attributable to the service-connected disorder in addition to service connected disorders, more nearly approximate the criteria for a total rating based on unemployability (prior to December 13, 2010). 

This issue of entitlement to a TDIU rating has been pending prior to December 13, 2010, which is the effective date of a schedular 100 percent rating was assigned for a service connected heart disorder, thereby mooting the claim as of that date.  The Board further notes that the service connected conditions include ischemic heart disease rated as 10 percent disabling from May 7, 2008, 60 percent disabling from April 15, 2009 and 100 percent disabling from December 13, 2010.  Also service connected is a left leg shell fragment wound rated as 20 percent disabling from October 1977, tinnitus rated as 10 percent from May 5, 2008, and the PTSD rated as 50 percent from May 5, 2008 (initial entitlement).  Additionally there are the following service connected disorders that are rated as noncompensable:  Surgical scars of sternotomy and saphenectomy (associated with surgery for the ischemic heart disease) and bilateral hearing loss.  Of note, the combined rating was 50 percent as of May 5, 2008 (date of the initial claim for PTSD), 60 percent as of May 7, 2008, 80 percent as of April 15, 2009 and 100 percent as of December 13, 2010.

Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to this inferred claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans  v. Secretary a/Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so. 

The duty to assist also includes obtaining medical records and examinations where indicated by the facts and circumstances of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the appellant to develop the facts pertinent to the claims. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  Thus on remand, the RO should ensure that any outstanding evidence pertinent to the issue of entitlement to TDIU prior to December 13, 2010 is obtained.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU. 

2.  The RO should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claim for entitlement to TDIU prior to December 13, 2010.  The RO should take appropriate steps to secure any outstanding VA treatment records dating from the pendency of the PTSD claim on May 5, 2008 to December 13, 2010, as well as any additional medical records identified by the Veteran and associate them with the VA claims folder. 

3.  After completing all indicated development deemed to be necessary, the RO should adjudicate the issue of entitlement to a TDIU rating prior to December 13, 2010, in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive SSOC and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369   (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).

As the RO has not considered whether a grant of a TDIU rating was warranted prior to March 7, 2011, this issue must be remanded for initial consideration by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


